United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 14, 2021
                               No. 20-10795
                                                                      Lyle W. Cayce
                             Summary Calendar                              Clerk


United States of America,

                                                          Plaintiff—Appellee,

                                    versus

Bonnie Burnette Erwin,

                                                       Defendant—Appellant.


               Appeal from the United States District Court
                   for the Northern District of Texas
                        USDC No. 3:84-CR-168-1


Before Jolly, Willett, and Engelhardt, Circuit Judges.
Per Curiam:*
       Bonnie Burnette Erwin is a federal prisoner serving a sentence of life
plus 105 years for a variety of convictions stemming from his leadership of “a
multi-faceted criminal enterprise” selling drugs “out of a chain of ‘fortified’
apartments in South Dallas,” Texas. United States v. Erwin, 793 F.2d 656,


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                 No. 20-10795


659–60 (5th Cir. 1986) (footnote omitted); see also United States v. Erwin, 277
F.3d 727, 730 (5th Cir. 2001).
       At an advanced age and in deteriorating health following a 2011 stroke,
Erwin filed two motions for compassionate release in 2019. In one motion,
Erwin pled for compassionate release under 18 U.S.C. § 4205(g). In another,
he invoked 18 U.S.C. § 3582(c)(1)(A).
       The district court correctly denied both motions. Applying our
holding in United States v. Watson, the district court observed that § 3582(c)
does not apply to Erwin, who committed his offenses before the statute’s
effective date. See United States v. Watson, 868 F.2d 157, 158 (5th Cir. 1989)
(“We hold that 18 U.S.C. § 3582(c), enacted as a part of the federal
sentencing guidelines, applies only to offenses committed on or after [the
Guidelines’] effective date, November 1, 1987.”). And, applying the plain
language of § 4205(g), the district court observed the Bureau of Prisons’
dispositive failure to file a motion to reduce Erwin’s sentence on Erwin’s
behalf. See 18 U.S.C. § 4205(g) (“At any time upon motion of the Bureau of
Prisons, the court may reduce any minimum term to the time the defendant
has served.” (emphasis added)).
       On appeal, Erwin makes no meaningful attempt to rebut either of
these reasons for the district court’s denial of his motions. Although Erwin
makes the general argument that his age and medical condition entitle him to
compassionate release, he does not challenge our holding in United States v.
Watson or argue that the First Step Act of 2018 changed the applicability of
§ 3582(c) to offenses predating 1987. Nor does he contend that the BOP has
filed a motion for § 4205(g) relief on his behalf. As a result, Erwin fails to
show an abuse of discretion on the part of the district court.
       Accordingly, the district court is AFFIRMED. All outstanding
motions are DENIED.




                                       2